DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – PG Pub 20200039669). Appropriate correction is required:
Para 0005 : “trailing aid” is understood as “trailing end”, consistent with Para 0004, Abstract, etc.
Para 0037: “film carnage” is understood as “film carriage”.
Para 0045: “cone another” is understood as “one another”.
Para 0041: The expression “one or more mien” is unclear.
Para 0079: “film releaser 72d” is understood as “film releaser 720”.
Para 0088: The expression “forms an oblique angle for any other suitable angle” is unclear.
Para 0098: “test configuration” is understood as “rest configuration”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – PG Pub 20200039669) 
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
A reference character "130" is discussed in Para 0036 as being shown in Fig. 2, however the numeral is not present in Fig. 2;
Inner surface 602b (Para 0056, 0059) is not shown in Fig. 5D or in Figs. 5A-E, as stated.
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference characters "120" and "130" have both been used to designate a locking component actuator (see Fig. 2 and various inconsistent uses of “120” and “130” in Para 0036);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Regarding Claim 5, the phrase “sensor is configured to sense what mounting plate has moved” is understood as “sensor is configured to sense that the mounting plate has moved” (consistent with Para 0119).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 15, and 17-19: “cut-and-seam assembly” (because A-“assembly” is understood as a placeholder/nonce term, B-“cut” and “seam” designate the functions performed and C-no structure is recited to support said functionality; in effect, the “means for cutting and seaming”). The corresponding structure supported by the specification is:
“seaming bar 632a includes a resistive heating element (such as a hot wire) configured to heat up when an electrical current travels through the resistive heating element” (Para 0065) AND “cutting element 640 includes a resistive heating element (such as a hot wire) configured to heat up when an electrical current travels through the resistive heating element (Para 0069) OR EQUIVALENT 
In claims 1, 4, 6-7, 9-11, 15, and 16-20: “actuating assembly” (because A-“assembly” is understood as a placeholder/nonce term, B-“actuating” designates the function performed and C-no structure is recited to support said functionality; in effect, the language is understood as similar in scope as “means for actuating”). The corresponding structure supported by the specification is:
“actuating-assembly actuator 502 includes an electric motor” (Para 0045) OR EQUIVALENT 
In claims 1, 9, and 16-17: “film-release assembly” (because A-“assembly” is understood as a placeholder/nonce term, B-“film-release” designates the function performed and C-no structure is recited to support said functionality; in effect, the language is understood as similar in scope as “means for releasing a film”). The corresponding structure supported by the specification is:
“guide 710, a film releaser 720, a guiding element 730, a lever 740, a lever-mounting bracket 750, and a film-releaser-biasing element 760” (Para 0074) OR EQUIVALENT, wherein the above constituents are also interpreted under 35 USC 112f as :
“guiding element” – Para 0075: “guiding element 730 includes the elongated rectangular base 732, the elongated neck 734 extending transversely from the base 732, and an elongated head 736 atop the neck 734. The width of the head W.sub.736 is greater than the width of the neck W.sub.734”;
“film-releaser-biasing element” – see below.
In claim 3: “film-releaser-biasing element” (because A-“element” is understood as a placeholder/nonce term, B-“film-releaser biasing” designates the function performed and C-no structure is recited to support said functionality; in effect, the language is understood as similar in scope as “means for biasing the film-releaser”). The corresponding structure supported by the specification is:
“film-releaser-biasing element 760--which includes a spring” (Para 0079) OR EQUIVALENT 
In claim 5: “seaming element” (because A-“element” is understood as a placeholder/nonce term, B-“seaming” designates the function performed and C-no structure is recited to support said functionality; in effect, the language is understood as similar in scope as “means for seaming”). The corresponding structure supported by the specification is:
“seaming bar 632a includes a resistive heating element (such as a hot wire) configured to heat up when an electrical current travels through the resistive heating element” (Para 0065) OR EQUIVALENT 
In claims 16-17: “film-hold-and-release assembly” (because A-“assembly” is understood as a placeholder/nonce term, B-“ film-hold-and-release” designates the functions performed and C-no structure is recited to support said functionality; in effect, the language is understood as similar in scope as “means for holding and releasing a film”
“film-hold-and-release assembly 900 includes: an enclosure 902, a locking component receiver 903, a jaw-actuator-biasing-element mount 904, a first jaw-mounting bracket 906, a second jaw-mounting bracket 908, a jaw actuator 910, a jaw-actuator-biasing element 920, first and second jaws 930a and 930b, first and second shafts 940a and 940b, first and second gears 950a and 950b, first and second jaw-biasing-element mounts 955a and 955b, a jaw-biasing clement 960, and a linkage 970” (Para 0085)  OR EQUIVALENT 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See details above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure, which is not enabling.  
Regarding Claim 1, the disclosure does not enable one of ordinary skill in the art to practice the invention without collectively comprising the features of parent claim 1 AND also comprising the film hold-and-release assembly (note interpretation under 35 USC 112f above), which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Furthermore, Claims 2-15 are also rejected as depending from a rejected parent claim (see above).
Regarding Claim 16, the disclosure does not enable one of ordinary skill in the art to practice the invention without collectively comprising the steps of: (A) holding, (B) releasing, (C) cutting, and (D) seaming, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Note that the Title and Abstract of the examined application include “CUT”, “CLAMP”, and “SEAM”, further demonstrating that the Applicant also regards the invention as comprising the above essential/critical steps of holding/releasing, cutting and seaming. The essentiality and criticality of the missing steps are further evidenced by Fig. 11, which shows all steps (including 1010 for releasing, 1020 for holding, 1022 for seaming, and 1024 for cutting) being required for the inventive method to be executed.
Furthermore, Claims 17-20 are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a film hold-and-release assembly (detailed interpretation under 35 USC 112f above).
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (A) holding, (B) releasing, (C) cutting, and (D) seaming.
Note regarding Claims 1 and 16, that the essentiality and criticality of the missing steps/elements are further evidenced by Fig. 11, which shows all steps (including 1010 for releasing, 1020 for holding, 1022 for seaming, and 1024 for cutting) being required for the inventive method to be executed. The Title and Abstract of the examined application include “CUT”, “CLAMP”, and “SEAM”, further demonstrating that the Applicant also regards the invention as comprising the above essential/critical steps of holding/releasing, cutting and seaming.
Furthermore, Claims 1-15 and 17-20 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20150151861 by Chalmers (hereinafter “Chalmers”).
Regarding Claim 1, Chalmers teaches a wrapping machine (combination of elements identified below) comprising: 
a base (14 in Fig. 1); 
a turntable rotatable relative to the base (Para 0043: “rotatable turntable 11 … about an upright axis 80”; Fig. 1); and 
a cut, clamp, and seam system (combination of elements identified below including “film gripping mechanism 19”, Para 0044 and “film pressing arrangement 21”, see below) comprising: 

an actuating assembly (“drive arrangement 32 includes one or more electric motors 120”, Para 0053) supported by the base 14 and to which the cut-and-seam assembly 21 is mounted (Para 0053), the actuating assembly movable among a film-release configuration, an intermediate configuration, and a seaming configuration (all configurations respectively the same as for the cut-and-seam assembly above, see Fig. 14 and Para 0053); and 
a film-release assembly (assembly including “latch release device 75”, Para 0046, Fig. 1; “latch arm 65”, Para 0058; “cam wheel 66”, Para 0057 – Figs. 6-7, and interrelated elements – see Paras 0057-0058) supported by the base 14, the film-release assembly movable between a rest configuration (Para 0057: “the latch release device 75 is raised …once the latch plate 62 is released… jaws 24, 25 pivot towards their lowered inactive position (FIGS. 10, 11)”) and a film-release configuration (corresponding to jaws 24-25 being in their elevated position – Figs. 12-13), 
wherein when the actuating assembly is in the film-release configuration, the cut-and-seam assembly is in the film-release position and the film-release assembly is in the film-release configuration (respective configurations and positions corresponding to Para 0053: “inactive position … approximately 90.degree. rotated in a clockwise direction from … FIG. 14”),  

wherein when the actuating assembly is in the seaming configuration, the cut-and-seam assembly is in the seaming position and the film-release assembly is in the rest configuration (respective configurations and positions corresponding to Para 0053: “active position” of Fig. 14).

Regarding Claim 2, Chalmers further teaches that the film-release assembly comprises a film releaser (jaw 24) having a first end (FE annotated below represents the proximal end of jaw 24, which is more elevated in the rest positions of Fig. 10, than the lowered position in the film-released position of Fig. 6, see below), wherein the first end FE of the film releaser is a first distance (i.e. more elevated, see below) from the turntable when the film-release assembly is in the rest configuration (e.g. see annotated Fig. 10 below) and a second distance (i.e. lowered, i.e. closer to the plane of the turntable, see Fig. 6)  from the turntable when the film-release assembly is in the film-release configuration (e.g. see Fig. 6 annotated below) , wherein the second distance (lower) is smaller than the first distance (more elevated, relative to the lower plane of the turntable, considered a baseline plane to measure the first / second distances relative to).

    PNG
    media_image1.png
    509
    1362
    media_image1.png
    Greyscale

Examiner-annotated Fig. 10 and 6 of Chalmers

Regarding Claim 3, Chalmers further teaches wherein the film-release assembly further comprises a film-releaser-biasing element 42 (see Figs. 6 and 10 above) biasing the film-release assembly to the rest configuration (Abstract: “being urged by spring means (42) towards one of said first lowered inactive position”) .

Regarding Claim 4, Chalmers further teaches that the film-release assembly further comprises a lever (60, annotated as L in Figs. 6 and 10 above) rotatable between a first position (of Fig. 6) and a second position (of Fig. 10), wherein the lever “L” is operably connected to the film releaser 24 to move the film releaser 24 between a rest position (Fig. 6) and a film-release position (Fig. 10), wherein the actuating assembly comprises a film-release-assembly engager (66) positioned such that movement of the actuating assembly from the intermediate configuration to the film-release configuration causes the film-release-assembly engager to engage the lever and move the lever from the first position to the second position to cause the lever “L to move the film releaser 24 from the rest position (of Fig. 6) to the film-release position (of Fig. 10). Note in Para 0052: “If the end 67 of the arm 65 is moved inwardly …by the cam wheel 66 engaging with a latch release member 75 …then …”.

Regarding Claim 12, Chalmers further teaches a film hold-and-release assembly (“film gripping mechanism 19”, Para 0044) supported by the turntable 14 (Para 0046: “film gripping mechanism 19 as it is rotated on the turntable 11”), the film hold-and-release assembly 19 comprising a pair of jaws 24-25 and a jaw actuator operably connected to the jaws to move the jaws between a closed configuration and an open configuration (Claim 1: “actuation means to move said gripping jaws from said first inactive position to said second active position”; also Abstract: “actuation means (114, 11 5, 31, 90, 91, 93, 94, 96, 97, 120) to move said gripping jaws (24, 25) selectably from said first lowered inactive position to said second elevated active position”).

Regarding Claim 13, Chalmers further teaches that the jaw actuator (as identified in the rejection of parent claim 12, above) is movable between a jaw-open position (of Fig. 10-11) and a jaw-closed position (Figs. 6-7), wherein the jaws 24-25 are in the open configuration when the jaw actuator is in the jaw-open position (of Fig. 10-11) and the jaws 24-25 are in the closed configuration when the jaw actuator is in the jaw-closed position (Figs. 6-7).

Regarding Claim 16, Chalmers teaches a method operating a wrapping machine (for reference, see the machine taught by Chalmers, as described in more details above), the method comprising: 
with a film-hold-and-release assembly (“film gripping mechanism 19”, Para 0044) holding a leading end of a roll of film, rotating a turntable 14 on which the film-hold-and-release assembly 19 is mounted (Para 0046: “film gripping mechanism 19 as it is rotated on the turntable 11”) relative to an actuating assembly (“drive arrangement 32 includes one or more electric motors 120”, Para 0053); 

continue rotating the turntable such that the film-hold-and-release assembly contacts the film-release assembly, thereby causing the film-hold-and-release assembly to release the leading end of the film (Para 0057: “turntable 11 might be rotated …Depending on the number of revolutions …the turntable 11 might rotate through one to several turns. At a predetermined stage, the latch release device 75 is raised …and both gripping jaws 24, 25 pivot towards their lowered inactive position (FIGS. 10, 11).”).

Regarding Claim 17, Chalmers further teaches to stop rotating the turntable (Para 0057: “rotation of the turntable 11 ceases with the film being laid located”) ; and begin moving the actuating assembly to a seaming configuration (as detailed above, also see Fig. 14 and Para 0053), thereby causing a cut-and-seam assembly (“film pressing arrangement 21”, Para 0044, more details above) mounted to the actuating assembly (32, details above) to contact the film hold-and-release assembly 19, thereby causing the film-hold-and-release assembly to grasp the film (Para 0057: “plastic wrapping film extending from the dispensing roll 18 to be held by the gripping jaws 24, 25”).

Regarding Claim 18, Chalmers further teaches, after the actuating assembly reaches the seaming configuration such that the cut-and-seam assembly contacts a portion of the film wrapped around the load, cutting the film from the roll via the cut-and-seam assembly to form a trailing end of the film wrapped around the load and attaching the trailing end to the portion of the film already wrapped around the load via the cut-and-seam assembly (Para 0058: “film cutting means cuts the film to form a film tail end[nn trailing end, as recited], and the press and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers in view of US Pat 5088270 by Diehl (“Diehl).
Regarding Claim 5, Chalmers further teaches that the cut-and-seam assembly 21 comprises a mounting plate 31 and a seaming element 104 mounted to the mounting plate and movable relative to the mounting plate (Para 0055: “heat seal member 104 is located within the rectangular openings 103 but are independently mounted permitting independent movement”) between a rest configuration (as shown in Fig. 15) and an actuating configuration (with plates 102 receded against the biasing action of springs 105-106, see Para 0055).
Chalmers further teaches a controller (Para 0043: “the control means controls the final film wrapping layers”), but is silent about a sensor configured to sense that the mounting plate has moved from the rest configuration to the actuating configuration.
However, Diehl teaches, in a similar method comprising heat-sealing a trailing end of a wrapping film (Title, Abstract), that sensors 404 are connected to a controller 58, enabling feedback for effecting a heat sealing operation (Col 9 lines 43-52).


Regarding Claim 6, Chalmers further teaches that the actuating assembly comprises an actuating assembly actuator (“drive arrangement 32 includes one or more electric motors 120”, Para 0053) configured to move the actuating assembly among the film-release configuration, the intermediate configuration, and the seaming configuration (all configurations respectively the same as for the cut-and-seam assembly above, see Fig. 14 and Para 0053) 

Regarding Claim 7, Chalmers as modified by Diehl above includes all limitations of the claim, including the inter-functionality of the sensor and controller, as recited (note references to Chalmers’ “control means” interoperating with the sensor as taught by Diehl in the modified Chalmers/Diehl machine, per the rejection of parent Claim 5 above) .

Regarding Claim 19, Chalmers further teaches a controller (Para 0043: “the control means controls the final film wrapping layers”), but Chalmers is silent about a step of determining via the controller that the actuating assembly reaches the seaming configuration responsive to feedback from a sensor mounted to the cut-and-seam assembly.

It would have been obvious to a person of ordinary skill in the art having the teachings of Chalmers and Diehl before them at the time the application was filed, to modify Chalmers’ method to further include that the already present controller (“control means”, Para 0043) in Chalmers’s method receives feedback from a sensor as taught by Diehl, in order to determine when Chalmers’ actuating assembly reaches the seaming configuration. A person of ordinary skill in the art would have appreciated the advantage of such modification, as the timing of the heat-sealing operation would be accurately determined, thus enabling the improved apparatus/method to only use electric power for heat-sealing and heat-cutting at the needed moment, as opposed to when it is not required (in effect guaranteeing cost savings during operation).

Regarding Claim 20, Chalmers further teaches:
moving the actuating assembly to the film-release configuration after the turntable has rotated a first amount (Para 0057: “turntable 11 might be rotated); 
moving the actuating assembly to the intermediate configuration after the turntable has rotated a second amount(Para 0057: “the number of revolutions …the turntable 11 might rotate through one to several turns”); and 
moving the actuating assembly to the seaming configuration after the turntable has rotated a third amount(Para 0057: “At a predetermined stage, the latch release device 75 is raised”).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers in view of US Pub 20090293425 by Carter et al. (“Carter”).
Regarding Claim 8, Chalmers further teaches a turntable actuator rotating the turntable relative to the base (Para 0043: “turntable 11 is rotated in the direction of arrow 70 about the axis 80”, Fig. 1). Furthermore, Chalmers apparatus is stopped when a specific, predetermined number of layers is wrapped around the load (Para 0058: “When sufficient layers have been laid, rotation of the turntable 11 ceases with”).
Chalmers is silent of a turntable sensor detecting complete revolutions of the turntable.
However, Carter teaches a sensor detecting the number of revolutions (understood as “complete revolutions”, as recited) of the turntable (Paras 0053-0054: “configured to detect the number of revolutions of at least one of a turntable”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Chalmers and Carter before them at the time the application was filed, to modify Chalmers’ apparatus so that a sensor determines/senses/detects the number of complete revolutions of the turntable, as taught by Carter. A person of ordinary skill in the art would have appreciated the advantage of having a sensor accurately measuring the number of turntable rotations, in effect precisely measuring the number of times the load was wrapped in the respective number of film layers. A person of ordinary skill in the art  would have been motivated to make such modification in order to enable the wrapping process to result in a wrapping of a relatively constant thickness (as a complete number of wrapping/revolutions creates a whole number of layers around the load, as opposed to a fractional number of layers which is disadvantageous).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731